DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s previous amendments filed on 1/14/2022 to claim 12 is acknowledged by the examiner.
Claims 12,14-15, and 17 are pending.
Claims 13 and 16 are canceled.
Claims 12,14-15, and 17 are examined.

Applicant’s amendment to the claims, deletion of Figures 28-30, and cancelation of the amendments made to the specification are acknowledged and are persuasive. Applicants amendments and cancelations have thus overcome the pervious new matter rejections, objections to the drawings, and objections to the specification made in the previous office action.

Response to Arguments
Applicant’s amendments to claim 12 filed on 1/14/2022 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 12. Therefore, Applicant’s arguments with respect to claims 12 have been considered but are moot in view of the new grounds of rejection laid out below. New primary reference Bergersen is now used along with new teaching reference Fisher. An alternative rejection to claim 12 is also provided in the new grounds of the rejection using new alternative primary reference Mathieu as Bergersen would disclose away from the limitation of claim 15. Previous teaching references Farrell, Veis, Lesniak850, Farrell250, are still used in the new ground of rejection down below. Previous teaching references Lesniak and Lee are no longer used but remain pertinent as they both relate to applicant’s invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bergersen (US 5,876,199), in view of Farrell (US 2014/0363781 A1), in view of Veis (US 2017/0216084 A1), in view of Fisher (US 8,007,277 B2).

Regarding claim 12, Bergersen discloses an orthodontic elastic harmonizer device for dental-skull-facial apparatus (10, see Figs 1-5 and 8-9) comprising: 
external guides including at least a couple of vestibular flanges configured to extend up to cover maxilla and mandible teeth and gingival vestibular of the maxilla and mandible teeth (12,18,20 Figs 1-5 and Col 4, lines 7-17); 
internal guides including at least a couple of lingual-palatal flanges configured to extend and cover a palatal surface and a lingual surface of the maxilla and mandible teeth (14,22,24  Figs 1-5 and Col 4, lines 7-17) and comprising a steep inclined plane configured to extend from a back incisive palatal edge until lower frontal teeth (22 of 14,22,24 and 24 of 14,22,24 see Figs 1 and 3) configured to drive a tongue on a palate (22 and 24 of 14,22,24  are configured and capable of driving the tongue on the palate, see Fig 9 and Col 3, lines 59-61); 
at least an occlusal plane to connect said flanges (16, see Fig 1), the occlusal plane (16) has a back occlusal portion (the upper portion of occlusal plane 16 located relative to the user’s upper molars when the device is in use, see Figs1) and a front occlusal portion (the upper portion of occlusal plane 16 located relative to the user’s upper front teeth when the device is in use, see Fig 1);  
concave and empty volumes defined by said vestibular and lingual-palatal flanges and said occlusal plane (the upper and lower areas of 16 between 12 and 14 configured to receive the upper and lower teeth of the user, Fig 1-5); 
an indentation (60 of 14,22,24, see Figs 1 and 3) in the top lingual-palatal flange (60 is capable of unloading the back incisive papilla positioned in the top lingual-palatal flange, see Figs 6-11, 21-25) at a center of the top lingual-palatal flange (60 is located at a relative center of the top lingual-palatal flange), the indentation is a concave area (60 is concave in shape and forms a concave area as best seen in Fig 3) and configured to leave entirely free an area of palatine postural receptors for their stimulation under the device, the concave area further configured to unload and not compress back incisive papilla and avoid grazes (60 is appropriately dimensioned and are not capable of interacting with the palatine postural receptors as seen in Figs 1,3,9; as a result, 60 is capable of allowing the user’s tongue to rest against the palate of the user and would thus be capable of unloading and not compress back incisive papilla; Col 8, lines 45-55) (60 is also appropriately dimensioned as seen in Figs 1,3,9 and is thus capable of avoiding of any grazes when the device is in use, Col 8, lines 45-67 to Col 9, lines 1-6);
an occlusal guide configured as alignment means for aligning upper teeth with lower teeth (30 and 38 of 16, see Figs 1-5);
wherein the vestibular flanges of the external guides (12,18,20) and the upper lingual-palatal flanges of the internal guides (14,22,24) are separated by the occlusal plane (16)(see Fig 1,3,5) at least at 2mm in the top frontal teeth area (canine incisors) (2mm; see Figs 1 and 3, Col 7, lines 61-67 to Col 8, lines 1-8), at least 5mm in the back teeth area (premolars) (6mm; see Figs 1,3, and 5, Col 8, lines 9-10 and 18-21 and Col 8, lines 26-29 and 37-40), and in the most back molar teeth area (30,38 of 16 is part of 16 which separates the vestibular flanges 12,18,20 from the lingual-palatal flanges 16,22,24 which extend around the upper and lower dental arches which include the canine incisors, premolars, and molars and having appropriate dimension to accommodate the teeth of the user when the device is in use, see Fig 1-5 and 9 and Col 7, lines 61-67 to Col 8, lines 1-43); and 
wherein the vestibular and bottom lingual-palatal flanges are more narrow that the upper lingual-palatal flanges (Col 7, lines 32-42; the outer and inner wall are able to be resiliently flexible to enable the device to fit onto patient with different dental arches and is thus capable of having the vestibular and bottom lingual-palatal flanges to be narrower than the upper flanges; and Col 7, lines 61-67 to Col 8, lines 1-43). 
Although Bergersen discloses the occlusal plane dimension being 9mm in the most back molar teeth area (Col 8, lines 21-25 and lines 41-44), Bergersen does not explicitly disclose the occlusal plane dimension being at least 10mm in the most back molar teeth area. The examiner notes however that Bergersen contemplates that an object of appliance 10 is for each particular size of the appliance to fit many different sizes of teeth and mouths (Col 5, lines 3-4) and that modifications not disclosed in the preceding specification but are reasonable to one of ordinary skill in the art could be made (Col 9, lines 36-43). Examiner further notes that the applicant has provided no form of criticality in the specification as to what the novelty/ significance is of having dimension in the most back molar teeth area of at least 10mm. Furthermore, one of ordinary skill in the art of orthodontics and intra-oral devices aimed to fit many tooth sizes would know that having the dimension to be at least 10mm would be an obvious modification to one of ordinary skill in the art. 
Therefore, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimension of the occlusal plane in the molar teeth most back area disclosed by Bergersen to be at least 10mm using the teachings involving altering the dimensions as further taught by Bergersen, in order to properly fit the user’s dentition thus enhancing the users comfort and compliance when the device is in use (Col 5, lines 3-4 and Col 9, lines 36-43).
The modified Bergersen discloses the device above.
The modified Bergersen does not explicitly disclose protruded buttons on each edge of a back portion of the vestibular flanges and integral with the vestibular flanges used as reference points configured to indicate a position with respect to an arch of a patient, in correspondence of a molar position.
Farrell teaches of an analogues device (1, see Figs 6-11 and 19) having an analogous vestibular flanges (13,15, Figs 11,19,22) having protruded buttons on each edge of a back portion of the vestibular flanges and integral with the vestibular flanges (the portions behind 65 of the vestibular flanges 13 are also part of the vestibular flanges and are thus integral, see Fig 19 and [0242]) used as reference points configured to indicate a position with respect to an arch of a patient, in correspondence of a molar position ([0242]) for the purpose of enhancing the overall comfort of the device when in use ([0242])
Therefore, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vestibular flanges disclosed by the modified Bergersen with the vestibular flanges having protruded buttons as taught by Farrell in order to enhance the overall comfort of the device when in use ([0242]).
The modified Bergersen discloses the invention above.
The modified Bergersen does not explicitly disclose a first guide groove and a second guide groove configured to accommodate removable bands therebetween on a lateral back portion of an upper surface of said occlusal plane, the first guide groove is at an intersection between said occlusal plane and said vestibular flanges and the second guide groove is at an intersection between the occlusal plane and the lingual-palatal flanges.
Veis teaches of an analogous device (Fig 15,16) having a first guide groove and a second guide groove (414 of 410, see Figs 15,16; [0076]) configured to accommodate removable bands therebetween (500, see Fig 15,16; [0075],[0076]) on a lateral back portion of the upper surface of said occlusal plane (414 of 410 are positioned on a lateral back portion of the upper surface of the occlusal plane via 412, see Fig 15,16), the first guide groove is at an intersection between said occlusal plane and said vestibular flanges (414 of 410 are positioned between the occlusal plane and the vestibular flanges via 412, see Fig 15,16) and the second guide groove is at an intersection between the occlusal plane and the lingual-palatal flanges (414 of 410 are positioned between the occlusal plane and the lingual-palatal flanges via 412, see Fig 15,16) for the purpose of allowing further adjustment thereby enhancing user comfort when the device is in use ([0076]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by the modified Bergersen to have the first and second guide grooves as taught by Veis, in order to allow further adjustment of the bands thereby enhancing user comfort when the device is in use ([0076]).
The modified Bergersen discloses the invention above.
The modified Bergersen does not explicitly disclose that the concave area of the indentation located in the upper lingual-palatal flange is a concave area facing upwards. 
Fisher discloses and analogous device (100, see Figs 1a) having an analogous indentation in the upper lingual-palatal flange at a center of the top lingual-palatal flange (indentation 110 is located in the top lingual palatal flange 106 of 100; see Fig 1a), the indentation is a concave area facing upwards (indentation 110 is a concave area where the location of the indentation faces upwards relative towards the roof of the mouth when in use) for purposes of to more easily spread open or compress in the area of the incisors thereby enhancing the comfort in the area of the incisors when in use (Col 12, lines 39-43).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper lingua-palatal flange discloses by the modified Bergersen with the upper lingual palatal flange having an upward facing concave indentation as taught by Fisher in order to more easily spread open or compress in the area of the incisors thereby enhancing the comfort in the area of the incisors when in use (Col 12, lines 39-43). For purposes of clarity, examiner also notes that the structure of the modified top lingual-palatal flange (the modified Bergersen) being a concave area facing upwards has the necessary structure and is thus considered as being configured to leave entirely free an area of palatine postural receptors for their stimulation under the device, the concave area further configured to unload and not compress back incisive papilla and avoid grazes as the indentation is an upward facing concave area (110, see Fig 1a; Fisher).

Regarding claim 14, the modified Bergersen discloses the orthodontic elastic harmonizer device for dental- skull-facial apparatus according to claim 12.
As combined, Bergersen further discloses wherein the front occlusal portion of the occlusal plane (front portion of 30 and 38 of occlusal plane16, see Figs 1-5) is higher than the back occlusal portion (see Fig 4 and Col 6, lines 1-21).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bergersen (US 5,876,199), in view of Farrell (US 2014/0363781 A1), in view of Veis (US 2017/0216084 A1), in view of Fisher (US 8,007,277 B2), in view of Farrell250 (US 2006/0219250 A1).

Regarding claim 17, the modified Bergersen discloses the orthodontic elastic harmonizer device for dental-skull- facial apparatus according to claim 12.
As combined the modified Bergersen is silent further comprising an external gripping element. 
Farrell250 teaches of an analogous device (Figs 14-26) further comprising an external gripping element (60, see Figs 14-26) for the purpose of inserting and removing the device ([0113]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified Farrell to have an external gripping element as taught by Farrell250, in order to allow easier insertion and removal of the device ([0113]).

Alternative Rejection
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mathieu (US 2014/0080083 A1), in view of Bergersen (US 5,876,199), in view of Farrell (US 2014/0363781 A1), in view of Veis (US 2017/0216084 A1).

Regarding claim 12, Bergersen discloses an orthodontic elastic harmonizer device for dental-skull-facial apparatus (1, see Figs 1-7, abstract and [0001]) comprising: 
external guides including at least a couple of vestibular flanges configured to extend up to cover maxilla and mandible teeth and gingival vestibular of the maxilla and mandible teeth (2, see Figs 1-7 [0042]); 
internal guides including at least a couple of lingual-palatal flanges configured to extend and cover a palatal surface and a lingual surface of the maxilla and mandible teeth (3, see Figs 1-7 [0042]) and comprising a steep inclined plane configured to extend from a back incisive palatal edge until lower frontal teeth configured to drive a tongue on a palate (10, see Figs 1-7; [0008],[0013]); 
at least an occlusal plane to connect said flanges (6, Figs 1-7), the occlusal plane (6) has a back occlusal portion (the back portions of occlusal plane 6 located relative to the user’s molars when the device is in use, see Figs 1-7) and a front occlusal portion (the upper portion of occlusal plane 6 located relative to the user’s front teeth when the device is in use, see Figs 1-7);  
concave and empty volumes defined by said vestibular and lingual-palatal flanges and said occlusal plane (the upper and lower areas of 6 between 2 and 3 configured to receive the upper and lower teeth of the user, Fig 1-5); 
an indentation (13,14 of 10, see Figs 1-7) in the top lingual-palatal flange (13,14  is capable of unloading the back incisive papilla positioned in the top lingual-palatal flange, see Figs 1-7 [0023] [0045]) at a center of the top lingual-palatal flange (13 of 10 is located at a relative center of the top lingual-palatal flange 3, Figs 1-7), the indentation is a concave area (10 which includes 13 and 14 are sloped and concave in shape and together forms a concave area as seen in Figs 1-7 [0023] [0045]) facing upwards (10 which includes 13 and 14 form a concave area about the top-lingual palatal flange where the surfaces of 13 and 14 of 10 are facing upwards to support and orient the tongue correctly towards the palate of the user, Figs 1-7 [0023] [0045]) and configured to leave entirely free an area of palatine postural receptors for their stimulation under the device, the concave area further configured to unload and not compress back incisive papilla and avoid grazes (13,14 of 10 is appropriately dimensioned and are not capable of interacting with the palatine postural receptors as seen in Figs 1-7 [0023] [0045]; as a result, 13,14 of 10 is capable of allowing the user’s tongue to rest against the palate of the user and would thus be capable of unloading and not compress back incisive papilla; Figs 1-7 [0023] [0045]) (13,14 of 10 is also appropriately dimensioned as seen in Figs 1,3,9 and is thus capable of avoiding of any grazes when the device is in use, Figs 1-7 [0023] [0045]);
an occlusal guide configured as alignment means for aligning upper teeth with lower teeth (4 and 5 of occlusal plane 6, see Figs 1-7);
wherein the vestibular flanges of the external guides (2) and the upper lingual-palatal flanges of the internal guides (3) are separated by the occlusal plane (6)(see Figs 1-7) in the top frontal teeth area (canine incisors), in the back teeth area (premolars), and in the most back molar teeth area (6 separates the vestibular flanges 2 from the lingual-palatal flanges 3 which extend around the upper and lower dental arches which include the canine incisors, premolars, and molars and having appropriate dimension to accommodate the teeth of the user when the device is in use, see Fig 1-7 and [0016]); and 
wherein the vestibular and bottom lingual-palatal flanges are more narrow that the upper lingual-palatal flanges (the device is capable of being dimensioned in a plurality of sizes to accommodate the different morphologies of the dental arches of children and adults [0044] to better aid in treating the specified occlusal defect of the patient [0019] and is thus capable of having the vestibular and bottom lingual-palatal flanges to be more narrow than the upper lingual-palatal flanges).
Mathieu does not explicitly disclose does not explicitly disclose the dimensions at the said locations such as at least 2mm in the top frontal teeth area (canine incisors), at least 5 mm in the back teeth area (premolars), and at least 10mm in the most back molar teeth area.
Bergersen teaches of an analogous device having an analogus 
device (10, see Figs 1-5 and 8-9) having an analogous occlusal guide (30 and 38 of 16, see Figs 1-5), an analogous vestibular flange (12,18,20 Figs 1-5 and Col 4, lines 7-17) and an analogous lingual-palatal flange (14,22,24  Figs 1-5 and Col 4, lines 7-17) wherein the vestibular flanges of the external guides (12,18,20) and the upper lingual-palatal flanges of the internal guides (14,22,24) are separated by the occlusal plane (16)(see Fig 1,3,5) at least at 2mm in the top frontal teeth area (canine incisors) (2mm; see Figs 1 and 3, Col 7, lines 61-67 to Col 8, lines 1-8), at least 5 mm in the back teeth area (premolars) (6mm; see Figs 1,3, and 5, Col 8, lines 9-10 and 18-21 and Col 8, lines 26-29 and 37-40) and Bergersen further teaches having a dimension in the most back teeth area (Col 8, lines 21-25 and lines 41-44) for the purpose of properly fitting the user’s dentition thus enhancing the users comfort and compliance when the device is in use (30,38 of 16 is part of 16 which separates the vestibular flanges 12,18,20 from the lingual-palatal flanges 16,22,24 which extend around the upper and lower dental arches which include the canine incisors, premolars, and molars and having appropriate dimension to accommodate the teeth of the user when the device is in use, see Fig 1-5 and 9 and Col 7, lines 61-67 to Col 8, lines 1-43).
Therefore, the examiner contends that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimensions of the occlusal plane disclosed by Mathieu having appropriate dimensions of the teeth as taught by Bergersen, in order to properly fit the user’s dentition thus enhancing the users comfort and compliance when the device is in use (Col 7, lines 61-67 to Col 8, lines 1-43).
Mathieu in view of Bergersen disclose the invention above.
Although Bergersen discloses the occlusal plane dimension being 9mm in the most back molar teeth area (Col 8, lines 21-25 and lines 41-44), Bergersen does not explicitly disclose the occlusal plane dimension being at least 10mm in the most back molar teeth area. The examiner notes however that Bergersen contemplates that an object of appliance 10 is for each particular size of the appliance to fit many different sizes of teeth and mouths (Col 5, lines 3-4) and that modifications not disclosed in the preceding specification but are reasonable to one of ordinary skill in the art could be made (Col 9, lines 36-43). Examiner further notes that the applicant has provided no form of criticality in the specification as to what the novelty/ significance is of having dimension in the most back molar teeth area of at least 10mm. Furthermore, one of ordinary skill in the art of orthodontics and intra-oral devices aimed to fit many tooth sizes would know that having the dimension to be at least 10mm would be an obvious modification to one of ordinary skill in the art. 
Therefore, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimension of the occlusal plane in the molar teeth most back area disclosed by the modified Mathieu to be at least 10mm using the teachings involving altering the dimensions as further taught by Bergersen, in order to properly fit the user’s dentition thus enhancing the users comfort and compliance when the device is in use (Col 5, lines 3-4 and Col 9, lines 36-43).
The modified Mathieu discloses the device above.
The modified Mathieu does not explicitly disclose protruded buttons on each edge of a back portion of the vestibular flanges and integral with the vestibular flanges used as reference points configured to indicate a position with respect to an arch of a patient, in correspondence of a molar position.
Farrell teaches of an analogues device (1, see Figs 6-11 and 19) having an analogous vestibular flanges (13,15, Figs 11,19,22) having protruded buttons on each edge of a back portion of the vestibular flanges and integral with the vestibular flanges (the portions behind 65 of the vestibular flanges 13 are also part of the vestibular flanges and are thus integral, see Fig 19 and [0242]) used as reference points configured to indicate a position with respect to an arch of a patient, in correspondence of a molar position ([0242]) for the purpose of enhancing the overall comfort of the device when in use ([0242])
Therefore, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vestibular flanges disclosed by the modified Mathieu with the vestibular flanges having protruded buttons as taught by Farrell in order to enhance the overall comfort of the device when in use ([0242]).
The modified Mathieu discloses the invention above.
The modified Mathieu does not explicitly disclose a first guide groove and a second guide groove configured to accommodate removable bands therebetween on a lateral back portion of an upper surface of said occlusal plane, the first guide groove is at an intersection between said occlusal plane and said vestibular flanges and the second guide groove is at an intersection between the occlusal plane and the lingual-palatal flanges.
Veis teaches of an analogous device (Fig 15,16) having a first guide groove and a second guide groove (414 of 410, see Figs 15,16; [0076]) configured to accommodate removable bands therebetween (500, see Fig 15,16; [0075],[0076]) on a lateral back portion of the upper surface of said occlusal plane (414 of 410 are positioned on a lateral back portion of the upper surface of the occlusal plane via 412, see Fig 15,16), the first guide groove is at an intersection between said occlusal plane and said vestibular flanges (414 of 410 are positioned between the occlusal plane and the vestibular flanges via 412, see Fig 15,16) and the second guide groove is at an intersection between the occlusal plane and the lingual-palatal flanges (414 of 410 are positioned between the occlusal plane and the lingual-palatal flanges via 412, see Fig 15,16) for the purpose of allowing further adjustment thereby enhancing user comfort when the device is in use ([0076]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by the modified Mathieu to have the first and second guide grooves as taught by Veis, in order to allow further adjustment of the bands thereby enhancing user comfort when the device is in use ([0076]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mathieu (US 2014/0080083 A1), in view of Bergersen (US 5,876,199), in view of Farrell (US 2014/0363781 A1), in view of Veis (US 2017/0216084 A1), in view of Lesniak850 (US 2008/0295850 A1).

Regarding claim 15, the modified Mathieu disclose the orthodontic elastic harmonizer device for dental-skull- facial apparatus according to claim 12.
As combined, the modified Mathieu is silent wherein the occlusal plane has a back occlusal portion that is raised higher than a front occlusal portion with a top maxilla slide forwards effect regard the mandibular occlusal.  
Lesniak850 teaches of an analogous device (Figs 29-32) wherein the occlusal plane (241,242,243 see Figs 29-32) has a back occlusal portion (B, see annotated Fig 32) that is raised higher than a front occlusal portion (A, see annotated Fig 32)(B is thicker and thus raised higher than A, see annotated Fig 32) with a top maxilla slide forwards effect regard the mandibular occlusal (because the back occlusal portion is more raised, the occlusal plane is tapered such that the top maxilla is capable of sliding forward with respect to the mandible when the device is in use) for the purpose of providing proper fitting and alignment of the device with respect to the user’s dental arch when the device is in use ([0016],[0111]).

    PNG
    media_image1.png
    346
    474
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the occlusal plane disclosed by the modified Mathieu, with the occlusal plane as taught by Lesniak850, in order to provide proper fitting and alignment of the device with respect to the user’s dental arch when the device is in use ([0016],[0111]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,830,051 B1 and US 8,689,795 B2 are considered pertinent because they relate to the applicant’s invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         
/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786